Citation Nr: 0425489	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
virus of unknown origin.

4.  Entitlement to service connection for a scar on the 
stomach.

5.  Entitlement to service connection for residuals of an 
injury to the left shoulder, right knee, and both hands.  

6.  Entitlement to service connection for a rash on the arms 
and legs to include scars.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  The veteran was not stationed in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied the benefits sought on appeal.

The issue of entitlement to service connection for a rash on 
the arms and legs to include scars is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability.

2.  The veteran does not have tinnitus.

3.  The veteran does not have residuals of a virus of unknown 
origin.

4.  The veteran's scar on the stomach is not the result of a 
disease or injury in service

5.  The veteran does not have disabilities of the left 
shoulder, right knee, and both hands.


CONCLUSIONS OF LAW

1.  Service connection for a hearing disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

3.  Residuals of a virus of unknown origin were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

4.  A scar on the stomach was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. 
§ 3.303, 3.304 (2003).

5.  Residuals of an injury to the left shoulder, right knee, 
and both hands were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. § 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated October 2003, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the October 2003 letter, the 
veteran was scheduled for a January 2004 VA examination.  In 
addition, VA outpatient treatment records dated February 2002 
to February 2004 were added to the claims file.  As a result 
of the VA examination, the veteran was granted service 
connection for a scar of the left knee by a rating decision 
dated February 2004 and assigned a 0 percent evaluation 
effective February 27, 2002.  The RO readjudicated the issues 
on appeal and issued a Supplemental Statement of the Case in 
February 2004.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis) and hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Service connection

A.  Bilateral hearing loss and tinnitus

Background

Service personnel records indicate that the veteran was an 
airframe repairman while in service.  Service medical records 
show no complaints, treatment, or diagnoses of hearing loss 
or tinnitus.  The veteran's enlistment physical dated January 
1968 showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In July 1969, the veteran was treated for a dull bifrontal 
headache, chills, and fever with myalgias.  There was no 
nausea, vomiting, diarrhea, cough, sputum, dysuria, 
frequency, earache, stiff neck, or rash.  It was noted that 
the veteran had previously been exposed to the Ingelheim 
Schwimbad and the sewage stoppage at Finthen Airfield.  After 
admission to the hospital and when the veteran was examined 
the following day, it was noted that his right tympanic 
membrane had fluid, the canal was red, and again it was noted 
an either more marked edema and erythema of the right 
posterior tonsillar pillar with speckled exudate.  A throat 
culture was obtained and the veteran was started on 
Ampicillin.  The final diagnoses included: pharyngitis, NEC, 
acute, organism unknown; and otitis media, NEC, acute, right, 
organism unknown.

The veteran's separation examination dated January 1971 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
10
LEFT
15
5
0
10
10

The examination noted normal clinical evaluation of the ears.

The RO sent the veteran a letter in October 2002 requesting 
information.  The RO noted that the veteran indicated in his 
September 2002 notice of disagreement that "the comp exan 
[sic] clearly states that the tinnitus is as least as likely 
as not due to the service."  The RO requested that the 
veteran send a copy of this examination, or notify them of 
the date and place of this examination and the RO would 
request it, if it was at a VA facility.  If the examination 
was not at a VA facility, the RO asked the veteran to 
complete a release form and include the complete name and 
address of the provider.  In his original application, the 
veteran noted that he received a hearing evaluation in 
February 1974 for a John Deere employment screening.  The RO 
requested that the veteran send a copy of this examination, 
or complete a release form so that the RO could request the 
records and include the complete name and address of the 
provider.  The records reflect no response to the October 
2002 letter.

A September 2003 VA clinical note indicated that the veteran 
denied change in hearing and no tinnitus or vertigo.  

At his May 2004 Board videoconference hearing, the veteran's 
representative testified that the veteran was treated for 
pharyngitis and otitis media in 1969 and that chronic otitis 
media may result in hearing loss according to Moseley's 
Medical Directory, 5th Edition.  The veteran testified he was 
a crew chief on Huey helicopters and was exposed to high-
pitched noises on a daily basis.  The veteran testified that 
he went to get a job at John Deere, but he did not get hired 
until 1974.  He indicated that they tested his hearing and 
told him that he had hearing loss and he had it because of 
his age.  The veteran indicated that he did not complain 
about his hearing loss in service and just did his job.  The 
veteran testified that his tinnitus also started in service 
and it worsened after he separated from service.  

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

As is noted above, the veteran asserts that he is entitled to 
service connection for a hearing loss disability and 
tinnitus.  However, there is no medical evidence of record, 
which establishes the veteran currently suffers from hearing 
loss or tinnitus.  Under these criteria, a "disability" for 
VA compensation benefit purposes is not shown to be present 
in this case.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claim must be denied.

B.  Residuals of a virus of unknown origin

Background

Service medical records show that the veteran was seen in 
July 1969 for a fever.  The veteran indicated that he was in 
good health until 2 days prior to admission when he developed 
dull bifrontal headache, chills, and fever with myalgias.  
There was no nausea, vomiting, diarrhea, cough, sputum, 
dysuria, frequency, earache, stiff neck, or rash.  It was 
noted that the veteran had previously been exposed to the 
Ingelheim Schwinbad and the sewage stoppage at Finthen 
Airfield.  The veteran was started on Ampicillin and prior to 
being on Ampicillin, he ran a temperature from 102 to 104 
constantly for 2 days.  After Stampison was started, the 
veteran was totally afebrile within 36 hours.  The veteran 
was on Ampicillin for 4 days in the hospital and prior to 
discharge Bicillin, 1.3 million units was given, and 
discharged with no profile, with instructions to return visit 
to the outpatient clinic.  The final diagnoses included: 
pharyngitis, NEC, acute, organism unknown; and otitis media, 
NEC, acute, right, organism unknown

The veteran's separation examination dated January 1971 
showed no chronic residuals from his episode of pharyngitis 
and otitis media in July 1969.  

Post service medical records contain nothing to indicate 
chronic residuals from the acute episode of pharyngitis and 
otitis media in July 1969.

At his May 2004 Board videoconference hearing, the veteran 
testified he did not know if he was affected at the present 
with any residuals of the virus he had in July 1969.

Analysis

The veteran asserts that he is entitled to service connection 
for residuals of a virus of unknown origin.  However, there 
is no medical evidence of record, which establishes that the 
veteran currently has residuals of a virus of unknown origin.  
There are no medical records diagnosing residuals of a virus.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claim must be denied.

C.  A scar on the stomach

Background

On the veteran's enlistment examination dated in January 
1968, the examiner noted a 2-inch scar on the veteran's 
stomach.  Service medical records show no complaints or 
treatment for this scar or an injury to his stomach while in 
service.  The veteran's separation examination dated in 
January 1971 made no mention of the scar on the stomach.

In statements submitted by the veteran on behalf of his 
representative in March 2002, the veteran indicated that he 
received a scar on his stomach from concertina wire while in 
service.

At his January 2004 scar examination, neither the veteran nor 
the examiner mentioned any scars other than the one on his 
left knee.

At his May 2004 Board videoconference hearing, the veteran 
testified that he had more than one scar on his stomach.  The 
veteran indicated that he had some work done after he was out 
of service and they cut open the scar.  

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a scar on the stomach.  As is noted above, the veteran 
asserts that he is entitled to service connection for a scar 
on his stomach reportedly received in service from concertina 
wire.  However, the veteran's enlistment examination dated 
January 1968 noted a 2-inch scar on the veteran's stomach.  
There is no medical documentation of an injury to the stomach 
while in service which resulted in the scar.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his scar on his stomach is a result 
from any in-service disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Therefore, her claim for service 
connection for a scar on the stomach must be denied.

D.  Residuals of an injury to the left shoulder, the right 
knee, and both hands

Background

The Board notes that by a rating decision dated February 
2004, the veteran was granted service connection for a left 
knee scar and was assigned a 0 percent evaluation effective 
February 27, 2002.  

Service medical records show that the veteran was treated for 
a left knee laceration in October 1970.  In August 1970, he 
was treated for a 1st degree burn on his left forearm due to 
water from a radiator.  The veteran was treated with 
ointment.  The veteran's separation examination dated January 
1971 shows normal clinical evaluations of the upper 
extremities and lower extremities.  The examination noted no 
identifying body marks, scars, or tattoos.  The skin 
evaluation noted squamous pigmented rash on the chest.

Private and VA medical records show no chronic disability of 
the left shoulder, hands, and legs.

At his January 2004 VA scar examination the veteran did not 
report a scar on the left forearm.  A scar was noted on the 
veteran's left knee due to the laceration in October 1970.  

VA x-rays of both knees dated in January 2004 revealed no 
bone or joint abnormalities visualized.  The impression was 
negative examination.  

At his May 2004 Board videoconference hearing, the veteran 
testified that he injured his knees in a hard helicopter 
landing and the medic treated his left knee only.  He 
indicated that the left knee was worse than the right knee.  
He indicated that he was involved in numerous hard helicopter 
landings in which he sustained injuries including getting 
pieces of glass in his hands.  The veteran testified that his 
knees and shoulders were aggravated if he rode long distances 
in the car and got pains in his shoulders if he lay on his 
side too long.

Analysis

The veteran asserts that he is entitled to service connection 
for residuals of an injury to the left shoulder, right knee, 
and both hands.  However, service medical records show no 
treatment for injuries of the left shoulder, right knee, and 
both hands.  The service medical records do indicate that the 
veteran was treated in service for a left knee laceration in 
which the veteran has received compensation in a February 
2004 rating decision.  In addition, the veteran's service 
medical records do not show that the veteran had an injury 
which resulted in glass pieces in both hands.  The medical 
evidence does not show that the veteran currently has 
residuals of an injury to the left shoulder, right knee, and 
both hands.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a virus of 
unknown origin is denied.

Entitlement to service connection for a scar on the stomach 
is denied.

Entitlement to service connection for residuals of an injury 
to the left shoulder, right knee, and both hands is denied.  




REMAND

The veteran is claiming service connection for a rash on his 
arms and legs to include scars.  Service medical records show 
that the veteran was seen in January 1970 for a rash on his 
face, with itching and burning.  It was noted that the 
veteran had mild razor burn on his neck.  In February 1970, 
the veteran was seen with complaints of severe itching from 
shaving.  The veteran was instructed on changing his shaving 
technique.  He was seen in April 1970 with complaints of a 
rash on his face and neck.  It was noted that the lesions on 
his neck were fairly typical of tinea versicolor.  The 
veteran was seen in June 1970 for complaints of spots on his 
neck.  It was noted that the veteran had pittoriasis rosea on 
the neck and chest.  The veteran continued to complain of a 
rash on his neck and facial irritation from shaving in July 
1970.  In January 1971 the veteran was diagnosed with 
probable tinea versicolor on his chest.

The veteran's January 1971 separation examination noted 
squamous pigmented rash on chest.  The examiner indicated 
that the tinea versicolor of the chest was under treatment.

Treatment records from Medical Associates shows treatment for 
a rash on the veteran's lower left leg in 1984.  In 1990, he 
had a rash in the area of his right axilla and back.  In 
1995, he was seen for a rash on his left lower leg.

When the veteran was seen in the VA Urology Clinic in 
February 2002, the veteran denied a history of recurrent and 
persistent rash, nonhealing ulcers, nodules, or swelling.

Since the veteran was treated for a rash in service and after 
separation from service, the Board believes that further 
development of the medical record is necessary with regard to 
this issue and VA examination should be scheduled to 
determine the nature or etiology of the veteran's rash and/or 
scars of the arms and legs.



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his rash and/or scars on 
his arms and legs.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
whether the veteran has a rash of the 
arms and legs to include scars.

          B.  If the veteran does have a 
rash of the arms and legs or scars, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the rash and/or scars are the 
result of any disease or injury in 
service.  A complete rationale for the 
opinion must be provided.  

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



